Warner, Chief Justice.
The defendant was indicted for the offense of an assault with intent to murder, and on the trial thereof the jury re*326turned a verdict of guilty. A motion was made for a new trial which was overruled by the court, and the defendant excepted. The grounds of the motion were, because the verdict was contrary to law, contrary to the evidence, and strongly and decidedly against the weight of the evidence, and because the evidence of the identity of the defendant was too vague and uncertain, and because there was sufficient evidence of an alibi to create a reasonable doubt in the minds of the jury as to the guilt of the defendant. In looking through the evidence contained in the record of this case it is quite sufficient to sustain the verdict according to the repeated rulings of this court, therefore, the verdict is not contrary to law nor was it contrary to the evidence, or so strongly and decidedly against the weight of the evidence as would have required the court below to have set it aside. As to the identity of the defendant, that was a question for the jury, under the evidence. Whether the evidence as to the alibi of the defendant was sufficient to create a reasonable doubt in the minds of the jury as to the defendant's guilt, was also a question exclusively for the consideration of the jury.
L Let the judgment of the court below be affirmed.